MEMORANDUM DECISION
                                                                             FILED
Pursuant to Ind. Appellate Rule 65(D), this                             Oct 30 2018, 6:19 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                           CLERK
                                                                         Indiana Supreme Court
purpose of establishing the defense of res judicata,                        Court of Appeals
                                                                              and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                                ATTORNEYS FOR APPELLEE:
Ernest P. Galos                                        Curtis T. Hill, Jr.
South Bend, Indiana                                    Attorney General of Indiana
                                                       Patricia C. McMath
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In Re the Involuntary                                      October 30, 2018
Commitment of:                                             Court of Appeals Case No.
                                                           18A-MH-1114
M.L.,
                                                           Appeal from the St. Joseph
Appellant-Respondent,                                      Superior Court
        v.                                                 The Hon. Steven L. Hostetler,
                                                           Judge
Oaklawn OSJ,                                               Trial Court Cause No.
                                                           71D07-1602-MH-100
Appellee-Petitioner.




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-MH-1114 | October 30, 2018                 Page 1 of 8
                                          Case Summary
[1]   M.L. appeals from the trial court’s order that his involuntary commitment to

      Oaklawn OSJ be continued. M.L. contends that Oaklawn has produced

      insufficient evidence to support a conclusion that he is dangerous to himself or

      others. Because we disagree, we affirm.



                            Facts and Procedural History
[2]   M.L. has a lengthy history of hospitalizations for mental illness. Most recently,

      M.L. was involuntarily committed under a regular commitment on February

      29, 2016, following an emergency detention on February 17, 2016. The

      emergency detention was sought because M.L. was threatening to kill his

      landlord after M.L. was evicted. The trial court found M.L. to be suffering

      from a psychiatric disorder, which is a mental illness, and that M.L. was

      dangerous to others. On March 3, 2016, the trial court amended the order to

      allow for outpatient treatment at Oaklawn.


[3]   On January 27, 2017, the regular commitment was continued without a

      hearing. On September 20, 2017, Dr. Manana Gegeshidze, M.L.’s treating

      psychiatrist at Oaklawn since 2016, filed an application for transportation and

      detention, requesting M.L. be taken to Memorial Epworth Hospital because he

      was paranoid and delusional, had threatened to harm or kill neighbors, had

      shoved a neighbor, and had been observed several times carrying a butcher’s




      Court of Appeals of Indiana | Memorandum Decision 18A-MH-1114 | October 30, 2018   Page 2 of 8
      knife around his apartment complex. That day, the trial court ordered M.L.

      transported and admitted to Epworth.


[4]   As of February 28, 2018, M.L. had been released back to outpatient treatment

      at Oaklawn. A report issued on that day indicated that M.L. continued to have

      paranoid and delusional thoughts towards others and would not comply with

      treatment unless subject to a commitment. On March 1, 2018, M.L.’s regular

      commitment was continued on an outpatient basis without a hearing. On

      March 26, 2018, M.L. requested a review or dismissal of his commitment, and

      a hearing was held on April 9, 2018.


[5]   Dr. Gegeshidze testified at the hearing that M.L. suffers from chronic

      schizophrenia, auditory hallucinations, and somatic hallucinations, which

      include his belief that he has chips inserted in his thumbs, is pregnant, has

      babies, and is being controlled by outside forces. M.L. has experienced at least

      one catatonic episode. When Dr. Gegeshidze began treating M.L., he had

      incoherent speech, inappropriate affect and behavior, persecutory delusions,

      and psychotic behavior. Although his symptoms have improved while he has

      been in outpatient treatment pursuant to his commitment, he continues to be

      delusional. M.L.’s delusions include that he is being controlled by the CIA, the

      mafia, and aliens. M.L. believes that aliens have put a uterus in his stomach to

      grow alien babies.


[6]   M.L. interjected during his counsel’s cross-examination of Dr. Gegeshidze to

      tell the trial court,


      Court of Appeals of Indiana | Memorandum Decision 18A-MH-1114 | October 30, 2018   Page 3 of 8
              I only know what they tell me, Judge Hostetler. They tell me I’m
              in the mafia, they tell me I’m in the CIA, they tell me I’m a
              single soldier in the 21st century, a combat infantry soldier, and if
              I want to live and survive and live a normal life then I’ve got to
              go through this treatment. So I go through this treatment with
              the faith and belief in the CIA and the Department of Defense
              and the aliens and the mafia that everything is going to work out
              okay. Whether they will or not, I don’t know. I’ve been doing
              this since I was 18 years old and they did not spoon feed me, they
              dragged me along and they told me what I needed to know at
              each stop. Get me further and further. They literally
              brainwashed me little by little along the way the last 35, 40
              year[s]. I did not come to this information until 2016, and if you
              want to read it, here it is. You should take a look at this right
              here. I did not have this information until 2016–2017, sir.

      Tr. Vol. II pp. 28–29. In response to the trial court asking who “they” are,

      M.L. said,


              The CIA and the mafia and the aliens who operated on me,
              pulling surgeries. I 15, 16 [sic] disabilities. I lost every function
              or part of my body except my liver and spoon [sic]. Everything
              else is gone. I’m artificial. I’m a dead man walking. My veins,
              my heart, my lungs, my brain. My brain is computerized. My
              feet, my ankle, my hand.

      Tr. Vol. II p. 29.


[7]   The trial court also heard evidence relating to M.L.’s history of violence,

      including evidence that it dates back to at least 1994, when he committed an

      assault resulting in serious injury. In 2001, while admitted to the Federal

      Medical Center in Rochester, Minnesota, M.L. twice again assaulted people

      and seriously injured them. On three separate occasions, M.L. has threatened

      Court of Appeals of Indiana | Memorandum Decision 18A-MH-1114 | October 30, 2018   Page 4 of 8
      others with bodily harm. In November, 2017, M.L. was readmitted to the

      hospital for inpatient care because he threatened his neighbor. Most recently,

      in March, 2018, M.L. threatened to kill his neighbor, this time talking about

      obtaining a gun. M.L. told Dr. Gegeshidze that he was a very violent man, he

      has harmed other people, is going to harm others, and is going to kill others.

      Dr. Gegeshidze testified that she saw a difference in M.L. at this point because

      he was talking about getting a gun. Dr. Gegeshidze opined that M.L. is a “very

      dangerous man” and that commitment was still necessary because of M.L.’s

      noncompliance with his anti-psychotic medication protocols and his history of

      violence. Tr. Vol. II p. 16.


[8]   M.L. acknowledged at the hearing that he threatened to kill his neighbor

      because she “is pushing me to the limit.” Tr. Vol. II p. 32. He also testified

      that he wanted the commitment vacated because he does not think “Oaklawn

      should have that much power or authority to delegate me to Evansville or

      Richmond without due process of the law.” Tr. Vol. II p. 32. Following the

      hearing, the trial court ordered that M.L.’s commitment to Oaklawn be

      continued for a period to exceed ninety days. The trial court found that M.L.

      suffers from a mental illness pursuant to Indiana Code section 12-7-2-130 and

      poses a danger to others pursuant to Indiana Code section 12-7-2-53.



                                 Discussion and Decision
[9]   M.L. contends that Oaklawn produced insufficient evidence to sustain the

      continuation of his involuntary commitment. The petitioner in a mental health

      Court of Appeals of Indiana | Memorandum Decision 18A-MH-1114 | October 30, 2018   Page 5 of 8
       commitment proceeding must prove by clear and convincing evidence that the

       person is mentally ill and either dangerous or gravely disabled and that

       detention or commitment of the person is appropriate. Ind. Code § 12-26-2-

       5(e). When reviewing the sufficiency of the evidence, we will affirm if,

       “‘considering only the probative evidence and the reasonable inferences

       supporting it, without weighing evidence or assessing witness credibility, a

       reasonable trier of fact could find [the necessary elements] proven by clear and

       convincing evidence.’” Civil Comm’t of T.K. v. Dept. of Veterans Affairs, 27
N.E.3d 271, 273 (Ind. 2015) (quoting Bud Wolf Chevrolet, Inc. v. Robertson, 519
N.E.2d 135, 137 (Ind. 1988)). We look to the evidence most favorable to the

       trial court’s decision and draw all reasonable inferences therefrom. R.P. v.

       Optional Behavior MHS, 26 N.E.3d 1032, 1035 (Ind. Ct. App. 2015).


[10]   M.L. does not dispute that he is mentally ill but contends that Oaklawn

       produced insufficient evidence to sustain the trial court’s finding that he poses a

       danger to others. “Dangerous” is defined by Indiana Code section 12-7-2-53 as

       “a condition in which an individual as a result of mental illness, presents a

       substantial risk that the individual will harm the individual or others.” The trial

       court need not wait until a person commits a physical act or actually harms

       someone before it can determine he poses a substantial risk of harm to others.

       See, e.g., Civil Comm’t of J.B. v. Cmty Hosp. N., 88 N.E.3d 792, 796 (Ind. Ct. App.

       2017) (concluding that the trial court is not required to wait until harm has

       nearly or actually occurred before determining that an individual poses a

       substantial risk of harm to others).


       Court of Appeals of Indiana | Memorandum Decision 18A-MH-1114 | October 30, 2018   Page 6 of 8
[11]   With this in mind, we conclude that ample evidence supports the trial court’s

       conclusion that M.L. is dangerous. Oaklawn presented evidence that M.L. has

       a history of violence dating back to at least 1994 that includes physical assaults

       in 2001 that left two persons with serious injuries. M.L.’s more recent history

       includes threatening to kill his landlord in 2016 and threatening behavior

       toward his neighbor which has continued and intensified—M.L. has threatened

       to kill his neighbor and has spoken of obtaining a firearm to accomplish the

       homicide. Dr. Gegeshidze opined that M.L. was very dangerous and testified

       that “in psychiatry the predictor of future violence is history of previous

       violence and he has a long history of being violent.” Tr. Vol. II p. 21. Dr.

       Gegeshidze also testified that “[if M.L.] quits taking his medications, he would

       be [a danger to others], and I believe that.” Tr. Vol. II p. 21. Finally, Dr.

       Gegeshidze opined that M.L. is only compliant with his medications because

       he is committed, further bolstering a conclusion that commitment is needed. In

       summary, Oaklawn produced sufficient evidence to support a conclusion that

       M.L. posed a substantial risk of harm to others, warranting his continued

       commitment. M.L. points to evidence that Dr. Gegeshidze may not have

       believed that he would actually harm another person and argues that his acts of

       actual violence against others are not sufficiently serious or recent to establish

       that he is dangerous. M.L.’s argument is nothing more than an invitation to

       reweigh the evidence, which we will not do. See Civil Comm’t of T.K., 27 N.E.3d

       at 274.


[12]   The judgment of the trial court is affirmed.


       Court of Appeals of Indiana | Memorandum Decision 18A-MH-1114 | October 30, 2018   Page 7 of 8
Bailey, J., and Mathias, J., concur.




Court of Appeals of Indiana | Memorandum Decision 18A-MH-1114 | October 30, 2018   Page 8 of 8